 
Exhibit 10.1
 
Guangdong Yi An Investment Consulting Co., Ltd.
Share Transfer Agreement


 
Party  A. Liang Weiling            Nationality: Chinese
Address:  Room 2014, 20 Lishui Fang, Dongshan District, Guangzhou, China.


Party B. Chen Yu          Nationality: Chinese
Address:  Room 807, 439 Chepo Road, Tianhe District, Guangzhou, China.


Party C.  Apextalk Holdings, Inc.
Registered Address:  637, Howard Street, San Francisco, California.
Legal representative: Zeng Chuanda         Nationality: Chinese

 
According to the Company Law of the People’s Republic of China, The Law of The
People's Republic of China on Chinese-Foreign Equity Joint Ventures and Rules
for Foreign Investor Merge with Domestic Enterprise, together with other related
laws and rules.  It is agreed as follows by the parties on the Share Transfer
Agreement:


Party A is the beneficial owner of 78% of the shares of Guangdong Yi An
Investment Consulting Co., Ltd. (the “Company”); Party B is the beneficial owner
of 22% of the shares of the Company.  Parties A and B agree to sell 51% of the
Company’s issued and outstanding common shares (the “Common Shares”), which is
approved by the Company’s shareholder meeting.


Party A agrees to sell 29% of the Common Shares to Party C and give up any
preemptive rights.


Party B agrees to sell 22% of the Common Shares to Party C and give up any
preemptive rights as well. Such Shares are collectively referred to as the
Shares.


1)  
Purchase Price



Subject to the terms and conditions of this Agreement, Party A agrees to
transfer 29% of the Common Shares to Party C in exchange for an amount of USD
2,270,000 and Party C agrees to accept such transfer subject to the terms above.


Subject to the terms and conditions of this Agreement, Party B agrees to
transfer 22% of the Common Shares to Party C in exchange for an amount of USD
1,730,000 and Party C agrees to accept such transfer subject to the terms above.


Party C represents that such transfer will be approved by the Board of Party C.
Party C further represents that, subject to the terms of Section (1) of this
Agreement, the payment for such shares will be wire transferred to the
designated bank accounts of Party A and Party B within ninety (90) days after
the renewal of Party C’s business license, of which USD 2,270,000 shall be wire
transferred to Party A’s account and USD 1,730,000 shall be wire transferred to
Party B’s account.
 
 

--------------------------------------------------------------------------------


 

 
2)  
Representations and Warranties



As of November 30, 2009, all of the Company’s assets and liabilities had been
duly audited and confirmed by Party A, Party B and Party C.


Party A and Party B represent and warrant that they have the ownership of and
full legal rights to the Shares transferred to Party C.  Party A and Party B
further ensure that the Shares are free from any pledge, liens and encumbrances
and are not subject to any third-party claims or litigations. Party A and Party
B will assume all the economic and legal liabilities if the above
representations and warranties are breached.


Party A and Party B also agree to give up all the preemptive rights.


3)  
Percentage of Funding and the Allocation of the Company’s Debts and Liabilities



Following the effective date of this Agreement, the Company will be changed into
a joint venture and Party A and Party C will enter into a new joint venture
agreement and Articles of Association.  Party A will provide 49% of the funding,
or RMB 24,500,000. Party C will provide 51% of the funding, or RMB 25,500,000.
Party A and Party C will share the interests, risks and losses of the Company in
accordance with their ownership percentage.


4)  
Defaulting



a.  
In the event that either Party fails to perform any of its obligations hereunder
or the representations and warranties of the Defaulting Party are untrue or
inaccurate, the Defaulting Party shall reimburse the non-defaulting party for
losses arising from such breach suffered by the non-defaulting party.

b.  
If Party C fails to pay the purchase price in accordance with the terms of this
Agreement, Party shall pay a penalty fee equaling to 0.2% of the purchase price
for each delaying day.



5)  
Termination and Amendment



Upon occurrence of one of the following events, either party can amend or
terminate this Agreement, however, such amendment or termination shall be in
written form signed by all three parties and approved by relevant government
agencies.
 
a.  
Act of God, or any other unavoidable external factors caused without the fault
of any party, which renders the performance of this Agreement impossible.

b.  
Release of this Agreement as agreed upon by all the Parties.



6)  
Governing Law and Jurisdiction



a.  
This Agreement shall be governed by and construed in accordance with the laws of
the People’s Republic of China.

b.  
All disputes arising out of or in connection with this Agreement shall first be
resolved through negotiations by the Parties.  If such disputes are not resolved
by negotiation, any Party may file a lawsuit at China International Economic and
Trade Arbitration Committee to resolve such dispute.  The result will be final
and binding on all Parties.

 
 

--------------------------------------------------------------------------------



 
7)  
Effectiveness of this Agreement



This Agreement shall be signed and sealed by the authorized representative of
Party A, Party B and Party C, and approved by the relevant authority.  A
transfer registration shall also be consummated with the registration authority
within 30 days.


8)  
Miscellaneous



a.  
This Agreement is executed in eight (8) copies, each Party shall hold one set
and the remaining shall be reserved by relevant authorities.

b.  
This Agreement is signed by Party A, Party B and Party C at Guangzhou on
December 16, 2009.





 
 

 









--------------------------------------------------------------------------------


 
 